GILLESPIE, Presiding Justice.
This is a companion case to Scott v. State, 214 So.2d 810, decided on October 21, 1968. Appellant Sam McCoy was indicted with Melvin L. Scott for the robbery of L. E. Tyer, Jr. He was convicted and sentenced to serve a term of twelve years in the State Penitentiary. On this appeal two questions are raised: (1) whether appellant was entitled to a directed verdict of not guilty, and (2) whether the judgment is supported by credible evidence. The victim of the robbery positively identified appellant and the jury had a right to reject the testimony of appellant’s witnesses seeking to prove an alibi.
Careful reading of the record and the briefs convinces us that there is no merit in either of the appellant’s contentions.
Affirmed.
RODGERS, PATTERSON, SMITH and ROBERTSON, JJ., concur.